MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                    FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                      Feb 20 2020, 8:25 am

court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
the defense of res judicata, collateral                            Court of Appeals
                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark D. Altenhof                                         Curtis T. Hill, Jr.
Elkhart, Indiana                                         Attorney General of Indiana
                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Diana E. Robles,                                         February 20, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1799
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff,                                      Bowers, Judge
                                                         Trial Court Cause No.
                                                         20D02-1801-F5-9



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020       Page 1 of 11
                                Case Summary and Issue
[1]   Following a bench trial, Diana Robles was convicted of one count of Level 5

      felony burglary. She was sentenced to four years with the entire sentence

      suspended to probation. Robles now appeals. The sole issue she raises on

      appeal is whether there was sufficient evidence to support her conviction.

      Concluding the evidence was sufficient, we affirm.



                            Facts and Procedural History
[2]   From July 2016 until March 2017, Richard Viars lived in a trailer park located

      in Bristol, Indiana. Robles was his next-door neighbor. Viars and Robles

      enjoyed a friendly relationship and often communicated by Facebook

      Messenger.


[3]   In December 2016, Viars began to fall behind in paying his rent. On February

      3, 2017, the trailer park filed in the trial court a notice for immediate possession

      of Viars’ trailer. Following a hearing held on February 17, 2017, the trial court

      issued an order, finding that the trailer park was entitled to immediate

      possession of Viars’ trailer, and that Viars was required to vacate the premises

      within forty-eight hours of receiving notice of the order of possession. Viars

      received notice of the trial court’s order on February 22, 2017. However, Viars

      contacted the trailer park manager and obtained permission to remain in the

      trailer until 5:00 p.m. on March 4, 2017.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 2 of 11
[4]   On February 22, 2017, Viars communicated with Robles by Facebook

      Messenger and discussed that Viars was being evicted and would be moving.

      Viars had secured a new apartment in South Bend, Indiana.


[5]   Viars enlisted the help of various friends and family members to help move his

      personal items from his trailer to the new apartment. The move took place

      between February 23 and March 4, and involved multiple trips between Bristol

      and South Bend. On February 23, Robles’ son, J.D., and a neighbor helped

      Viars move some heavy items to the new apartment. The following day, J.D.

      helped Viars move additional items.


[6]   On February 27, 2017, Viars’ father, nephew, niece-in-law, and his sister

      assisted with the move. They arrived at Viars’ trailer and spent the entire day

      loading and unloading a truck and moving Viars’ possessions – making several

      trips that day between Bristol and South Bend. Viars was not present at the

      trailer during the move; however, he gave his family members a key to the

      trailer and permission to remove his personal items.


[7]   Sometime while the group delivered the first load of Viars’ items to South Bend,

      Robles broke the trailer door and the lock and entered Viars’ trailer. When

      Viars’ nephew and father returned to the trailer to pick up another load of

      items, they noticed the trailer door had been pried open and that the lock was

      “completely off.” Transcript of Evidence, Volume 2 at 106. They cautiously

      entered Viars’ trailer and discovered Robles inside. The nephew testified at trial

      that Robles told him and Viars’ father that “there was a break in and she was


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 3 of 11
       making – seeing if anybody was in there cause she saw it was broken too.” Id.

       at 107. She stated that she was “just checking on things[.]” Id. The men

       believed her and accepted her help in removing Viars’ possessions from the

       trailer.


[8]    Robles removed several items from Viars’ trailer and took them to her trailer.

       She told Viars’ nephew that she was removing the items for safekeeping. Viars’

       nephew helped to move Viars’ large television stand into Robles’ trailer because

       Robles “said she would hold onto it.” Id. at 118.


[9]    While Viars’ nephew and father were still at Viars’ trailer, Robles returned to

       her trailer and sent a message to Viars through Facebook, telling him that

       “someone broke the door frame” to his trailer. Exhibit Index, Volume 3 at 59.

       She continued, “I went over to peek in the window . . . and so I just went in

       then [your nephew] and your dad showed up[.]” Id. She negotiated with Viars

       to keep some of the items she removed from his trailer. However, she did not

       tell him that she took additional items, including an antique lamp which had

       belonged to Viars’ grandmother and a Blu-ray DVD player.


[10]   Over the next few days, Viars and Robles continued to discuss by Facebook the

       items that Robles had removed from Viars’ trailer and when Viars could

       retrieve some of the items. However, Robles intimated that she would not

       return certain items. Viars suggested that they discuss the matter by phone.

       Sometime between March 4 and March 6, Viars recorded a phone conversation




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 4 of 11
       with Robles where Robles stated she had a “little secret,” then admitted she was

       the one who broke his front door. Tr., Vol. 2 at 22.


[11]   A few days later, Viars discovered that Robles had taken his Blu-ray DVD

       player when he saw Robles had posted it for sale on the Facebook marketplace.

       Viars then contacted the police to report that Robles had stolen his personal

       items.


[12]   When Officer Osterday and other law enforcement went to Robles’ trailer to

       interview her about Viars’ property, Robles changed her story several times,

       first stating that she did not know what happened to his property, then stating

       that she had taken abandoned property. When Officer Osterday asked her

       about the DVD player, she first denied knowledge of the device. When he

       showed her a print-out of the listing of the device on the Facebook marketplace,

       she told the officer that the device “had been sold and it was no longer in her

       house.” Id. at 88. Robles eventually turned over the DVD player, wrapped in

       packaging and ready to be shipped to a buyer. She claimed, however, that she

       was mailing the device to Viars. At trial, Officer Osterday testified that “most

       of the items that Mr. Viars had reported stolen from his home . . . were in

       [Robles’] living room[,]” including a television stand and the lamp. Id. at 89.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 5 of 11
[13]   On January 5, 2018, the State charged Robles with Level 5 felony burglary.1

       On May 21, 2019, a bench trial was held, following which the trial court found

       Robles guilty as charged. On July 8, 2019, the trial court sentenced Robles to

       four years at the Indiana Department of Correction, with three years and three-

       hundred sixty-three days suspended. The court gave her credit for two days

       served, plus equal good time credit, and placed her on reporting probation.

       Robles now appeals.



                                  Discussion and Decision
                                  Sufficiency of the Evidence
[14]   Robles argues that the State failed to present sufficient evidence to support her

       conviction of Level 5 felony burglary. Robles’ argument is two-fold. She first

       contends that the State presented insufficient evidence to establish that Viars’

       owned the trailer at the time the burglary took place. She next argues that the

       State failed to prove that she entered Viars’ trailer with the intent to commit a

       felony therein. We first set forth the standard of review then address each

       argument in turn.




       1
        The State filed an amended charging information on May 17, 2019, adding one count of theft as an A
       misdemeanor; however, the theft count was later dismissed.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020            Page 6 of 11
                                       A. Standard of Review
[15]   In reviewing the sufficiency of the evidence required to support a criminal

       conviction, we do not reweigh the evidence or judge the credibility of the

       witnesses. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). We consider only

       the evidence supporting the trial court’s judgment and any reasonable

       inferences that can be drawn therefrom. Id. Thus, we consider conflicting

       evidence “most favorably to the trial court’s ruling.” Drane v. State, 867 N.E.2d
144, 146 (Ind. 2007) (internal quotation omitted). “We will affirm if there is

       substantial evidence of probative value such that a reasonable trier of fact could

       have concluded the defendant was guilty beyond a reasonable doubt.” Bailey,
907 N.E.2d at 1005. Reversal is appropriate only when no reasonable

       factfinder could find the elements of the crime proven beyond a reasonable

       doubt. Drane, 867 N.E.2d at 146. The evidence is not required to overcome

       every reasonable hypothesis of innocence and is sufficient if an inference may

       reasonably be drawn from it to support the findings of the finder of fact. Id. at

       147.


                                   B. Ownership of the Trailer
[16]   Robles first contends that the State did not present sufficient evidence to

       support her conviction of Level 5 burglary because it failed to show that Viars

       owned his trailer at the time the burglary occurred. According to Robles, actual

       ownership of the trailer “transferred from Viars to [the trailer park] on February

       24, 2017[,] . . . two days prior to the date the State says Robles committed the

       burglary. Because [the trailer park], not Viars, owned the property . . . on or

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 7 of 11
       between February 26, 2017 and March 5, 2017, Robles cannot be convicted of

       Burglary[.]” Appellant’s Brief at 7. Robles maintains that the State named the

       wrong victim of the burglary and, thus “created a material variance between the

       charging information and the proof offered at trial[.]” Id. We disagree.


[17]   In charging Robles, the State alleged that “between the 26th day of February,

       2017, and the 5th day of March, 2017, . . . one DIANA E. ROBLES did break

       and enter the building or structure of another person, to wit: Richard Viars,

       with intent to commit Theft therein[.]” Appellant’s Appendix, Volume 2 at 2.

       Indiana Code section 35-43-2-1 provides that “[a] person who breaks and enters

       the building or structure of another person, with intent to commit a felony

       or theft in it, commits burglary, a Level 5 felony.” Thus, in order to prove that

       Robles committed the charged Level 5 felony, the State was required to prove

       that she broke and entered the building or structure of another with the intent to

       commit theft therein.


[18]   It is well established that the crime of burglary is an offense against the

       possession of property and not against the ownership of the property. Musick v.

       State, 258 Ind. 295, 296, 280 N.E.2d 602, 603 (1972). Our courts have

       previously held that proof of ownership is not absolutely required in

       a burglary prosecution. Summers v. State, 153 Ind. App. 22, 24, 285 N.E.2d 673,

       674 (1972). Therefore, the State was not required to prove ownership of Viars’

       trailer; rather, it was sufficient to show rightful possession or ownership.

       Wallace v. State, 896 N.E.2d 1249, 1252 (Ind. Ct. App. 2008), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 8 of 11
[19]   Here, the State made that showing when it presented evidence that Viars had

       permission from the trailer park manager to remain in the trailer until 5:00 p.m.

       on March 4. This was sufficient to establish that Viars had rightful possession

       of the trailer when it was burgled. It was not necessary for the State to establish

       absolute ownership of the trailer. Id. No error occurred here.


                                          C. Requisite Intent
[20]   Robles next contends that her conviction cannot stand because the State

       presented insufficient evidence of her intent to commit theft within Viars’

       trailer. She argues that the evidence shows that she had Viars’ permission to

       enter his trailer; she removed his personal items to her trailer for safekeeping;

       and, Viars was “free to pick [the items] up at his convenience.” Appellant’s Br.

       at 11.


[21]   “Burglars rarely announce their intentions at the moment of entry,” Gilliam v.

       State, 508 N.E.2d 1270, 1271 (Ind. 1987), and indeed many times there is no

       one around to hear them even if they were to do so. Hence, a burglar’s intent to

       commit a specific felony at the time of the breaking and entering “may be

       inferred from the circumstances.” Id. The evidence to prove intent “need not

       be insurmountable, but only provide a solid basis to support a reasonable

       inference that the defendant intended to commit the underlying [theft or] felony

       charged.” Id. “In other words, the evidence must support each inference –

       felonious intent and breaking and entering – independently, and neither

       inference should rely on the other for support.” Baker v. State, 968 N.E.2d 227,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 9 of 11
       230 (Ind. 2012). “This is not to say, however, that the same piece of evidence

       cannot support both inferences.” Id.


[22]   Here, Viars’ nephew and father locked Viars’ trailer and left to deliver a load of

       Viars’ personal items to the new apartment in South Bend. When they returned

       to Viars’ trailer, they discovered the trailer door had been pried open; the lock

       was broken; and Robles was inside. Robles told the men that she noticed the

       door had been broken, and that she was “just checking on things[.]” Tr., Vol. 2

       at 107. Robles led the men to believe that she was a concerned neighbor, and

       they allowed her to remove some of Viars’ items to her trailer for safekeeping.


[23]   Robles first told Viars that she did not know who had broken his lock and door;

       however, she later admitted that she broke his door. She told him that she had

       removed certain items from his trailer; but she did not tell him that she had

       removed other items. One of the items Robles removed from Viars’ trailer was

       Viars’ Blu-ray DVD player, which Robles listed for sale on the Facebook

       marketplace. When the police interviewed Robles, they found in her trailer

       items that Viars had reported stolen, including the antique lamp and his DVD

       player. Although Robles claimed that she was mailing the DVD player back to

       Viars, the DVD player was wrapped in packaging and ready to be shipped to a

       buyer.


[24]   Robles’ sufficiency argument asks us to do no more than reweigh the evidence

       presented by the State. This we will not do. The evidence presented by the

       State was such that a reasonable factfinder could infer, beyond a reasonable


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 10 of 11
       doubt, that Robles intended to commit theft when she broke and entered Viars’

       trailer. We, therefore, find there is sufficient evidence of probative value to

       support Robles’ conviction of burglary.



                                               Conclusion
[25]   For the foregoing reasons, we conclude that the State presented sufficient

       evidence beyond a reasonable doubt to support Robles’ Level 5 felony burglary

       conviction. Accordingly, the judgment of the trial court is affirmed.


[26]   Affirmed.


       Bradford, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1799 | February 20, 2020   Page 11 of 11